Citation Nr: 0601679	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  99-15 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disorder 
secondary to the service-connected right knee disability 
and/or left knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel





INTRODUCTION

The appellant served on active military duty from August 1972 
to September 1974.  This case originally came to the Board of 
Veterans' Appeals (Board) on appeal from a November 1998 
rating decision Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana that, in part, denied 
the appellant's claim of entitlement to service connection 
for a back disorder claimed as secondary to the right and 
left knee disabilities.  

In March 2002, the Board undertook additional evidentiary 
development pursuant to authority granted by 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  On May 21, 2003, while the Board was 
in the process of developing additional evidence in this 
case, the United States Court of Appeals for the Federal 
Circuit, in Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), held that 
38 C.F.R. § 19.9(a)(2) (which authorized the Board to conduct 
its own evidentiary development) was invalid because, in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
appellant's waiver of that right to initial consideration of 
the evidence by the RO.

Under the circumstances, and given that the appellant had not 
waived his right to have the additional evidence considered 
initially by the RO, the Board remanded the case, in December 
2003, for adjudication by the RO in order to comply with the 
holding in DAV.  The case has now been returned to the Board 
for appellate review.


FINDING OF FACT

Service-connected right and/or left knee disabilities did not 
cause or worsen any lumbar spine disorder.

CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a back disorder, on  theories of entitlement including 
direct, secondary and aggravating, are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 1154, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The appellant's claim arose by application received in April 
1998.  In a November 1998 rating decision, the appellant's 
claim of secondary service connection was denied on the basis 
that it was not well grounded within the meaning of then-
applicable law.  The appellant was provided with a copy of 
the rating decision, which although was phrased as to the 
then-applicable law as to well-grounded claims, also noted 
that evidence which would substantiate his claims would 
include the essential components of a successful claim of 
service connection:  (1) evidence of an injury in military 
service or a disease that began in or was made worse during 
military service or one which would qualify for presumptive 
service connection; (2) competent evidence of a current 
physical or mental disability; and, (3) competent evidence of 
a relationship between the veteran's current disability and 
the in-service event.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  

The appellant was notified of the information necessary to 
substantiate his secondary service connection claim by 
correspondence dated in May 2001, and February 2004, as well 
as the December 2000, May 2002, and December 2003 Board 
remands; these documents informed the appellant of VA's duty 
to assist and what kinds of evidence the RO would help 
obtain.  

In addition, in the May 1999 Statement of the Case (SOC), and 
the various Supplemental Statements of the Case (SSOC), the 
RO informed the appellant about what the evidence had to show 
to establish entitlement to secondary service connection.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed. 

Even though the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's secondary service connection claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA arranged for examinations for 
compensation purposes.  The Board obtained private and VA 
medical records.  The appellant was informed about the kind 
of evidence that was required and the kinds of assistance 
that VA would provide.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the VCAA.  Therefore, there is no duty to assist or 
notify that is unmet.

All relevant facts with respect to the claim addressed below 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).


The Merits of the Claim

The appellant contends that his service-connected 
disabilities of the right and left knees have either caused 
or aggravated his current low back disorder.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board finds that the preponderance of the 
competent medical evidence of record is against the claim and 
the appeal is denied.  By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a); see Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 
6 Vet. App. 390, 393 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992) (All observing that laypersons, i.e., 
those without medical training, are not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities, and such opinions are entitled to no weight).


In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) [observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease occurred 
in service.  38 C.F.R. § 3.303(d).  In addition, a disability 
that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the term "disability" 
as used in 38 U.S.C.A. § 1110 should refer to "any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

In this matter, the preponderance of the competent and 
probative medical evidence is against the claim of service 
connection for a back disorder.  Firstly, and although the 
appellant does not contend otherwise, his service medical 
records are devoid of any mention of a back disorder or back 
symptoms.  Thus, a grant of service connection on a direct 
basis is not appropriate.  See Schroeder v. West, 212 F.3d 
1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994) (Both for the general proposition that in 
claims involving presumptive service connection, the Board 
must also examine the evidence of record to ascertain if 
there is any other basis upon which to develop or grant the 
claim, including direct service connection).      

As to secondary service connection, the record indicates that 
the appellant has been in receipt of service connection for 
post-operative disorders of the knees since October 1974, 
involving chondromalacia of the patellae and degenerative 
joint disease.    

In due course of development of his claim, the appellant 
underwent a VA joints examination in September 1998.  
Radiographic examination of the lumbar spine was normal.  
After examining the appellant, the doctor rendered a 
diagnosis of mechanical low back pain with no evidence of 
radiculopathies or nerve involvement.  The examiner also 
opined that the appellant's low back condition "could be" 
due to his knee condition.  

Although the opinion suggested a possible causal relationship 
between the appellant's subjective complaints and the 
service-connected disorders, the opinion was not of such 
specificity so as to warrant service connection.  Compare 
Lathan v. Brown, 7 Vet. App. 359, 365-366 (1995)(Holding   a 
claim of service connection for the death of the veteran well 
grounded where the claimant-widow submitted several 
physicians' statements that a causal relationship between the 
veteran's service-connected pleural disorder and the terminal 
cardiac disorder could not be ruled out) and Obert v. Brown, 
5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); (Observing that an opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative to 
establish a plausible claim).  

Because the medical evidence was therefore uncertain as to 
whether a causal relationship between the service-connected 
knee and non-service-connected back disorders was present, 
the Board remanded the claim in December 2000 for further 
medical inquiry.  

The appellant underwent the directed examination in February 
2001.  He reported that he had injured his back in 1995, when 
he fell over because his knee had given way.   However, the 
examiner did not comment on any possible causal relationship 
between the bilateral knee and back disorders.

Because the February 2001 examination was not responsive to 
the Board's inquiry, the appellant underwent a further VA 
examination in June 2001.  The appellant reiterated that his 
right knee gave way while he was coming down some steps in 
1995, causing him to injure his back.  After reviewing the 
claims file and examining the appellant, the VA examiner 
stated that there were no particular clinical findings 
associated with the appellant's low back discomfort - he 
noted that the appellant's lumbar spine range of motion to 
flexion to 90 degrees; extension to 25 degrees; and lateral 
bending to 25 degrees, without gross evidence of neurologic 
deficits.  Indeed, the examiner made specific disagreement 
with the report of a prior examiner that the appellant had 
degenerative disease of the lumbar spine.  .

Subsequent to the receipt of further argument and medical 
evidence from the appellant (as discussed below), the 
appellant underwent a series of further VA examinations to 
ascertain whether the service-connected knee disorders caused 
or aggravated his claimed back disorder.  

During a June 2004 VA examination, the appellant complained 
of low back pain on and off since 1997.  He gave a history of 
being employed as a letter carrier and said that he strained 
his back when his left leg gave out, and that he fell and re-
injured his back in 2001.  

Radiographic examination of the lumbar spine was normal.  The 
examiner rendered a diagnosis of lumbar disc syndrome, left 
side.  In a November 2004 addendum, the examiner stated that 
he did not think that the knee disabilities had anything to 
do with a herniated disc in the low back.  The examiner 
subsequently clarified this opinion in a June 2005 written 
statement in which he opined that the appellant's service-
connected knee conditions were not aggravating his low back 
condition.

The Board finds that the foregoing series of VA examinations, 
conducted with review of the appellant's VA claims folder and 
after receipt of the medical evidence reviewed below, 
indicates that the appellant's claimed back disorder is not 
related to service.  

Firstly although the appellant reported that he sustained a 
back disorder as a result of having fallen due to the 
service-connected knee disorder, there is no evidence to 
substantiate this allegation.  The evidence indicates in this 
regard that the appellant was long employed as a letter 
carrier - no evidence has been obtained to indicate that the 
appellant fell as he has reported.  

While a February 2001 statement from a private orthopedist 
indicates that the appellant advised that when his left leg 
went out he would have increased back pain, and the physician 
stated that it was "indeed possible" that if the 
appellant's leg gave way it could aggravate the pre-existing 
low back pain, such a report does not indicate any causal 
linkage such that would counter the findings of the VA 
examiner, as above.  This opinion also cannot serve to 
establish service connection for the low back condition for 
the same reason that the October 1998 VA doctor's opinion 
failed.  In addition, the Board does not find the conclusions 
of this doctor on this point to be probative because it is 
unknown what data the doctor used in rendering his opinion.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993).

Review of the appellant's VA medical records, i.e., those 
involving treatment for the service-connected knee disorder 
and the non-service-connected back disorder,  reveal no 
indicia of causal linkage that was based upon a comprehensive 
review of the medical evidence of record.  In April 1998, the 
appellant stated that his left knee had been giving out which 
caused pain in his knee, back, right leg and neck.  Lumbar 
spasms were noted in April 1999, and in October 1999; a 
clinical impression of chronic lumbar strain was rendered.  
The appellant sought treatment in April 2000 for complaints 
of low back pain due to an on-the-job injury. The diagnosis 
was chronic lumbar strain and he was told that the condition 
would not improve.  Repetitive activity, such as carrying a 
mail bag and going up and down stairs, was implicated.  
Radiographic examination conducted in January 2001 was 
normal; however, a CT scan of the lumbar spine conducted the 
next month showed mild degenerative changes at L3-S1.  There 
was no evidence of stenosis.  In March 2003, the appellant 
reported that he believed his low back pain was secondary to 
his occupation as a mailman.  At no time did any one of the 
appellant's health care providers in the foregoing reports 
find an etiologic link between his right and/or left knee 
disabilities and his low back pathology.

A December 2000 report from an evaluation conducted by a 
private occupational medicine specialist stated that the 
appellant complained of back pain that radiated down both 
legs.  This pain was described as occurring on and off and 
aggravated by standing or reaching above the shoulder.  The 
appellant reported that the back pain had started sometime in 
1996.  An MRI examination reportedly revealed arthritic 
changes of the lumbar spine.  Again, there was no mention of 
any knee problem or knee pain being related to the back pain.  

A July 2002 report from the appellant's private occupational 
medicine specialist indicates that the appellant continued to 
complain of back pain that radiated into both legs.  This 
pain was described as aggravated by prolonged standing or 
reaching above the shoulder.  The treating physician did not 
relate the back pain to the knee disabilities.

Thus, the preponderance of the competent medical evidence is 
against the appellant's secondary service connection claim - 
the bulk of such evidence does not demonstrate, or 
approximate, findings supportive of linkage between the right 
or knee disabilities to any low back disorder.  There is no 
competent medical opinion of record that provides an 
etiologic link, whether by causation or by aggravation, 
between the appellant's current low back pathology and his 
service-connected right or left knee disabilities.
 
The Board has considered the appellant's written statements, 
as well as the written statements of his representative, 
submitted in support of his argument that his current low 
back pathology is etiologically related to his right and left 
knee disabilities.  To the extent that such statements 
represent evidence of continuity of symptomatology, without 
more, they are not competent evidence of a diagnosis, nor do 
they establish a nexus between any acquired pathology and the 
appellant's right and left knee disabilities.  See McManaway 
v. West, 13 Vet. App. 60, 66 (1999).  

The language of 38 C.F.R. § 3.310 requires consideration of 
whether service-connected disability has made the claimed 
disability chronically worse, even if the service-connected 
disability did not cause the claimed disability.  However, in 
this case, there is no competent medical evidence of record 
to suggest that the appellant's right knee disability or his 
left knee disability has either caused or aggravated any 
lumbar spine disorder.  In fact, a VA medical examiner has 
opined that there is no relationship whatsoever to the knee 
disabilities.  

The Board concludes, therefore, that the evidence does not 
support the finding, in the sense that Allen represents, of a 
nexus between the appellant's service-connected right or left 
knee disabilities and any low back pathology.  Likewise, the 
evidence does not support a finding of any causal connection.  
The preponderance of the evidence is therefore against the 
secondary service connection claim for the claimed low back 
condition.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
secondary service connection claim.  Because the 
preponderance of the evidence is against the appellant's 
claim, the benefit-of-the-doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.).


ORDER

Secondary service connection for a low back disorder is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


